11‐4973‐cv 
    Teichmann v. State of New York
 
                   UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT                    
                                          
                                 August Term, 2011 
                                          
             (Argued: April 26, 2013       Decided: October 20, 2014)  
                                          
                              Docket No. 11‐4973‐cv 
                                               

                                                 
                                   BORIS TEICHMANN, 
                                                 
                                     Plaintiff‐Appellant, 
                                                 
                                             – v. – 
                                                 
                                 STATE OF NEW YORK,  
                                                 
                                    Defendant‐Appellee, 
                                                 
                                                 
Before: CALABRESI, LIVINGSTON, and LYNCH, Circuit Judges. 
 
Plaintiff‐Appellant Boris Teichmann appeals the District Court’s dismissal of his 
pro se complaint, in which he alleged that the state of New York convicted him 
in violation of his constitutional rights.   Teichmann claimed that New York, the 
trial court, and the prosecution violated his Sixth Amendment right to a fair trial 
and his Fourteenth Amendment right to due process.  He asked that his criminal 
conviction  be  overturned.    The  federal  District  Court,  construing  Teichmann’s 
pleading as a petition for habeas corpus, dismissed it for failure to state a claim 
to  relief.  We  agree  with  the  District  Court’s  dismissal,  although  we  rule  on  an 
alternative ground.  We, therefore, AFFIRM the judgment of the District Court. 




                                        1
                                TIMOTHY W. HOOVER (Joanna J. Chen and Spenser 
                                L.  Durland,  on  the  brief),  Phillips  Lytle  LLP, 
                                Buffalo, N.Y., for Plaintiff‐Appellant. 
                                 
                                BARBARA  D.  UNDERWOOD,  Solicitor  General  for 
                                the  State  of  New  York  (Roseann  B.  MacKechnie, 
                                David  O.  Leiwant,  Assistant  Attorneys  General, 
                                on  the  brief),  for  Eric  T.  Schneiderman,  Attorney 
                                General  of  the  State  of  New  York,  New  York, 
                                N.Y., for Defendant‐Appellee. 
 
 
 
PER CURIAM: 

      On June 26, 2006, a jury convicted Plaintiff‐Appellant Boris Teichmann of 

attempting to commit a criminal sexual act against his former wife, Kristina 

Bohmova, and of twenty‐two counts of criminal contempt for violating a 

protective order that Bohmova had obtained against him.  Teichmann was 

sentenced to four years’ imprisonment followed by a period of post‐release 

supervision.  After his term of supervision expired, Teichmann filed a pro se 

complaint in the United States District Court for the Southern District of New 

York alleging that he had been convicted in violation of his constitutional rights 

to a fair trial and due process, and asking for his conviction to be vacated.  The 

District Court construed Teichmann’s amended complaint as a habeas petition 




                                          2
under 28 U.S.C. § 2254 and dismissed it for failing to allege that Teichmann was 

still in custody, or that he had exhausted his state remedies.   

      Teichmann appealed.  Construing his appeal as potentially asserting a 

claim pursuant to 42 U.S.C. § 1983, we ordered the parties to file supplemental 

briefs addressing the following issue: Whether this court should recognize an 

exception to Heck v. Humphrey, 512 U.S. 477 (1994), for a § 1983 plaintiff who is no 

longer in custody at the time he files his complaint.  Without reaching this 

question, we affirm the District Court’s dismissal of Teichmann’s complaint for 

failure to state a claim to relief.  See Fed. R. Civ. P. 12(b)(6).  Since we find that 

amendment would be futile, we also affirm denial of leave to amend.   

                                I.     BACKGROUND 

      Boris  Teichmann  met  his  second  wife,  Kristina  Bohmova,  in  the  fall  of 

2003.  Teichmann  and  Bohmova,  both  natives  of  the  Czech  Republic,  were 

introduced by Teichmann’s chess buddy and Bohmova’s brother—Czech émigré 

Mark Delon.  Teichmann had been living in the United States for 30 years when 

Bohmova arrived on a tourist visa to visit Delon. 

      In  February  2004,  Teichmann  and  Bohmova  married,  and  Teichmann 

immediately  applied  for  legal  permanent  residency  on  Bohmova’s  behalf.    The 




                                            3
couple  frequently  fought,  and  their  marriage  soon  soured.    Teichmann  accused 

Bohmova of marrying him in order to gain citizenship and of scheming with her 

brother to oust Teichmann from his rent‐stabilized Manhattan apartment on the 

Upper East Side.   

      On  June  9,  2004,  the  couple  had  a  particularly  rancorous  fight,  in  which 

Teichmann  broke  Bohmova’s  cell  phone  and  tried  physically  to  force  her  to 

perform oral sex.  In the following days, Bohmova filed a written complaint with 

the  New  York  City  Police  Department  and  obtained  a  temporary  order  of 

protection  against  Teichmann.    Although  Bohmova  moved  in  with  Delon, 

Teichmann continued to accuse the siblings of conspiring to force him out of his 

apartment,  a  complaint  he  shared  with  an  NYPD  officer  whom  he  met  on  the 

street and with a 911 operator.   

      On June 12, Teichmann walked in to his local precinct to file a complaint 

against  Bohmova  and  Delon.    Officers  arrested  Teichmann  on  charges  of 

“criminal  mischief”  based  on  their  understanding  of  Bohmova’s  complaint 

(which  she  wrote  in  Czech)  that  Teichmann  had  pushed  her,  yelled  at  her,  and 

broken  her  cell  phone  during  their  last  fight.    Once  detectives  investigated 

further,  the  district  attorney  charged  Teichmann  with  first‐degree  forcible  rape; 




                                            4
attempted  commission  of  a  criminal  sex  act  (for  trying  to  force  Bohmova  to 

perform oral sex); and criminal contempt (for violating the order of protection).    

       Teichmann  was  convicted  by  a  Manhattan  Supreme  Court  jury  of 

attempted  commission  of  a  criminal  sex  act,  in  violation  of  New  York  Penal 

Law § 130.50(1), and of twenty‐two counts of criminal contempt, in violation of § 

215.50(3).  The jury acquitted Teichmann of the forcible rape charge.   

       Teichmann  was  sentenced  to  four  years’  incarceration  followed  by  a 

period  of  post‐release  supervision  that  expired  March  19,  2011.    While 

Teichmann  served  his  sentence,  Bohmova  divorced  him  and  returned  to  the 

Czech  Republic.    About  two  months  after  the  expiration  of  his  post‐release 

supervision,  Teichmann  filed  a  pro  se  complaint  in  Manhattan  federal  district 

court,  alleging  violations  of  his  constitutional  rights  to  a  fair  trial  and  to  due 

process  by  the  state  court  judge  and  assistant  district  attorney.    The  only  relief 

that  Teichmann  requested  was  to  have  his  criminal  conviction  declared  invalid 

and overturned.   

       The  District  Court  (Preska,  J.)  construed  Teichmann’s  application  as  a 

petition for habeas corpus under 28 U.S.C. § 2254, holding that the habeas statute 

was “the proper jurisdictional basis” for Teichmann’s requested relief.  J. A. 41.  




                                               5
The  District  Court  then  ordered  Teichmann  to  amend  his  pleading  to  meet 

certain requirements under § 2254, or to withdraw the petition altogether.  In a 

footnote,  the  District  Court  explained  that  it  “decline[d]  to  construe 

[Teichmann’s]  pleading  as  a  civil  rights  complaint”  under  42  U.S.C.  §  1983 

because Heck v. Humphrey would require its dismissal.  Id.  

       On August 25, 2011, Teichmann filed an amended civil complaint, alleging 

the same constitutional violations as in his first, and requesting that the District 

Court  vacate  his  conviction  and  order  a  new  trial.    Responding  directly  to  the 

District Court’s order, Teichmann wrote: 

              [T]he petitioner is informing this Court that he does not 
              want to pursue relief under § 2254 and never did, and the 
              petitioner  is  bringing  his  action  to  this  Court  as  a 
              complaint [based on] Federal [question] jurisdiction. 
        

J.A.  60  (emphasis  original).    Teichmann  acknowledged  that  he  was  “not  in  .  .  . 

custody” and that his post‐release supervision had expired; therefore, he wrote, 

“habeas  corpus  does  not  apply.”    Id.  at  59  (emphasis  original).    Teichmann 

invoked  28  U.S.C.  §  1331  as  the  basis  for  federal  jurisdiction,  since  his  claims 

“arose under” the Sixth and Fourteenth Amendments to the Constitution.  




                                              6
              Teichmann’s  amended  complaint  attacked  the  state  trial  judge  and 

prosecutor  for  depriving  him  of  a  fair  trial  by  denying  Teichmann  several 

requested  continuances;  prohibiting  Teichmann  from  submitting  certain 

photographs  into  evidence;  discouraging  Teichmann  from  representing  himself 

at  trial;1  and  for  refusing  to  call  the  detective  who  arrested  Teichmann,  whom 

Teichmann wished to cross‐examine. 

              The District Court dismissed Teichmann’s amended complaint.  

Acknowledging that Teichmann “seeks to overturn his conviction” but that he 

“does not want to file” a § 2254 petition, the Court nonetheless construed the 

amended pleading as a habeas petition.  J.A.268 (internal quotation marks 

omitted).  “As the Court explained in its prior order,” Judge Preska wrote, “the 

proper jurisdictional basis for the relief Petitioner seeks is 28 U.S.C. § 2254.”  Id.  

Since Teichmann neither alleged exhaustion of his state remedies, nor that he 

was still “in custody”—both requirements under § 2254—the District Court 

denied his petition.  As an alternative basis for dismissal, the District Court 

found that Heck v. Humphrey barred Teichmann from bringing his claims 

pursuant to § 1983 because his constitutional claims, if true, would call into 

                                                            
1 After twice assessing Teichmann’s competency to proceed, the state court 
allowed Teichmann to represent himself at trial.   

                                                               7
question his outstanding criminal conviction.  Id. 269‐70 (citing Heck, 512 U.S. at 

486‐87).  The court denied Teichmann a certificate of appealability.   


      Still proceeding pro se, Teichmann moved the District Court for 

reconsideration.  He emphasized that he did not seek habeas relief:  “Petitioner is 

well aware of the prerequisites to habeas relief [under] § 2254,” he wrote, “and 

since § 2254 is not applicable to him, he has filed his complaint under 28 U.S.C. § 

1331.”  J.A. 279.  In response to the District Court’s alternative basis for 

dismissal—under Heck v. Humphrey—Teichmann explained that he did not 

intend to bring his claims pursuant to § 1983 any more than he intended to bring 

them pursuant to § 2254: “Petitioner is aware of all requirement[s] of section . . . 

1983 and therefore filed his complaint under 28 U.S.C. § 1331.”  J.A. 292.  The 

District Court denied Teichmann’s motion for reconsideration.   


      With the help of pro bono counsel, Teichmann moved this court for a 

certificate of appealability.  Teichmann argued that because of the New York 

Sexual Offender Registration Act (“SORA”) –which required Teichmman 

periodically to verify and register his location—he remained “in custody” 

despite having completed his term of supervised release.  See N.Y. Correct. Law 

§§ 168‐f, 168‐h .  The State moved to dismiss because Teichmann had neither 


                                           8
been granted a certificate of appealability nor previously argued that SORA 

imposed “custody” under § 2254.   


      We denied both motions and directed the parties to file supplemental 

briefs answering the following question: “Whether this Court should recognize 

an exception to the preclusionary rule of Heck v. Humphrey, 512 U.S. 477 (1994), 

where the plaintiff is no longer in custody when his § 1983 complaint is filed.”  

We decline to reach this question and rule today on a narrower ground.   


      Teichmann’s amended complaint alleges constitutional violations by the 

state, the state trial court, and the state prosecutor, each of whom is absolutely 

immune from Teichmann’s claims.  See Shmueli v. City of New York, 424 F.3d 231, 

236‐37 (2d Cir. 2005) (calling absolute immunity for prosecutors acting within 

official duties “well established”);  Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 

1999) (per curiam) (recognizing “absolute immunity” for “officials acting in a 

judicial capacity”); 13A Charles Alan Wright, Arthur R. Miller & Edward H. 

Cooper, Federal Practice and Procedure § 3524 (3d ed. 2013) (describing state 

sovereign immunity).  Furthermore, to the extent that Teichmann’s pro se 

complaint can be read as seeking a form of relief not barred by immunity, e.g., a 

simple declaration of innocence (as our order for supplemental briefing may 


                                           9
have contemplated)—that is a form of relief that is not cognizable under § 1983.  

Accordingly, we affirm Judge Preska’s decision dismissing the amended 

complaint for failure to state a claim to relief.  See Fed. R. Civ. P. 12(b)(6). 


                                       II. DISCUSSION 


      We review de novo the dismissal of a complaint for failure to state a claim 

under Federal Rule of Civil Procedure 12(b)(6).  Chambers v. Time Warner, Inc., 282 

F.3d 147, 152 (2d Cir. 2002).  We accept as true all of Teichmann’s factual 

allegations, drawing reasonable inferences in his favor.  See id.  Although we 

liberally construe Teichmann’s pro se amended complaint, Triestman v. Fed. 

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam), we still require 

that he plead facts sufficient “to ‘state a claim to relief that is plausible on its 

face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 

550 U.S. 544, 570 (2007)).   


      Teichmann  asserts  his  right  to  equitable  relief  directly  under  the  Sixth 

Amendment’s fair trial guarantee and the Fourteenth Amendment’s Due Process 

Clause.  We assume, without deciding, that Teichmann has a cognizable cause of 

action  directly  under  the  Sixth  and  Fourteenth  Amendments.    Because  of 




                                            10
Teichmann’s pro se status, we also consider whether a § 1983 action would lie as 

to his assertion of innocence.   

               Under  any  of  these  bases,  Teichmann  fails  to  state  a  claim  to  relief 

because—as noted above—the only actors whom Teichmann asserts violated his 

constitutional  rights  are  entitled,  in  the  alleged  circumstances,  to  absolute 

immunity.2    See,  e.g.,  Imbler  v.  Pachtman,  424  U.S.  409,  427  (1976)  (absolute 

immunity  from  §  1983  suits  for  prosecutors  exercising  prosecutorial  functions); 

Montero,  171  F.3d  at  760.    We  see  no  reason  why  these  fundamental  principles, 

which  preclude  certain  claims  brought  under §  1983,  would  not  also  apply  to  a 

cause of action brought directly under the Sixth and Fourteenth Amendments.   

              Moreover,  § 1983—while  broad  in  its  equitable  and  legal  remedies—does 

not recognize a declaration of innocence, standing alone, as a cognizable form of 

relief.    In  this  respect,  we  note  first  that  nothing  in  the  language  of §  1983 

suggests that such a naked declaration is available.  Significantly, moreover, we 

have held that where a plaintiff seeks simply a declaration that there was a past 

injury, but claims no damages or injunction against future behavior, there is no § 

                                                            
2 In both his original and amended complaint, Teichmann lists as a “defendant” 
only “The People of the State of New York.”  J.A. 13, 53.  Because Teichmann 
filed his complaints pro se, we consider his claims against the trial court and the 
prosecutor as if he had included them as captioned defendants too. 

                                                               11
1983 claim because there is no true case or controversy.  See, e.g., Minsky v. Kelley, 

240 F. App’x 920, 922 (2d Cir. 2007) (affirming dismissal of plaintiff’s § 1983 claim 

where  there  was  no  “actual  controversy  that  must  exist  for  a  declaratory 

judgment  to  be  entered”);    Cf.  Pearson  v.  Ass’n  of  the  Bar  of  the  City  of  N.Y.,  554 

F.2d  534,  537  (2d  Cir.  1977)  (recognizing  justiciability  of §  1983  claim  for 

declaratory  relief  by  lawyer  facing  sanctions  because  “the  threat  of  disciplinary 

action is real”). 

       Finally, our holding that Teichmann’s claim is not cognizable under § 1983 

finds  additional  support  in  the  principle  that  animates  the  Rooker‐Feldman 

doctrine: namely, that federal district courts do not have authority to review the 

judgments  of  state  courts.    See,  e.g.,  Johnson  v.  De  Grandy,  512  U.S.  997,  1005‐06 

(1994)  (noting  that  Rooker‐Feldman  bars  “a  party  losing  in  state  court  .  .  .  from 

seeking what in substance would be appellate review of the state judgment in a 

United  States  district  court,  based  on  the  losing  party’s  claim  that  the  state 

judgment  itself  violates  the  loser’s  federal  rights”).    That  principle  does  not 

preclude  a §  1983  action,  or  a  hypothetical  direct  constitutional  tort  action, 

against  a  state  official  who  violates  a  plaintiff’s  constitutional  rights,  but  a 

declaration  of  actual  innocence  does  not  provide  any  relief  against  such 




                                                12
individuals.  To the extent that Teichmann only seeks a declaration that his state 

conviction  is  invalid,  he  seeks  nothing  more  than  review  of  a  state  court 

judgment.3 

              Since  Teichmann’s  allegations  fail  to  state  a  claim  upon  which  we  may 

properly grant him relief, we dismiss without considering the Heck v. Humphrey 

issues  discussed  by  the  District  Court  on  which  we  requested  additional 

briefing.4 

                                                            
3      Nor would the amendments that in our solicitude we think Teichmann 
might make, give rise to a cause of action under § 1983.  As for Teichmann’s 
potential claims against Detective Ruocco, these allegations have only conclusory 
support.  And that is equally so of any possible Monell allegations.  While 
Teichmann states several times in his amended complaint that he was denied 
effective assistance of counsel at his trial (in which Teichmann ended up 
representing himself), this claim is not cognizable under § 1983.  See Polk County 
v. Dodson, 454 U.S. 312, 318 (1981). 
       Were Teichmann’s counsel permitted to rework the amended complaint 
entirely, he might be able to state a § 1983 claim against Ruocco on the basis of 
some alleged misdeeds.  But while we are solicitous toward a pro se party, and 
read his complaint liberally, we need not allow counsel to overhaul the 
complaint—allowing a new claim, on a different legal theory, against a new 
defendant, and requesting new relief.  That would take our solicitude a step too 
far. 
4 We also decline to reach the argument, raised for the first time on appeal, that 

SORA requirements constitute custody for habeas purposes.  Teichmann insisted 
below that he was not in custody and that he was not seeking habeas relief.  See 
Wedra v. Thomas, 671 F.2d 713, 718 (2d Cir. 1982) (“It is by now hornbook law that 
federal habeas corpus relief will not be granted a State prisoner on the basis of a 
claim that was not first presented in the State courts, and that this court will not 
consider errors that were not asserted in the District Court.”) (citations omitted). 

                                                               13
                               III.   CONCLUSION 

      We AFFIRM the District Court’s order dismissing Teichmann’s complaint 

for failure to state a claim to relief under Federal Rule of Civil Procedure 12(b)(6). 

       




                                          14
DEBRA  ANN  LIVINGSTON,  Circuit  Judge,  concurring  in  part  and  concurring  in  the
judgment in part:

       Assuming arguendo that Teichmann has a cause of action directly under the

Sixth  and  Fourteenth  Amendments  to  the  U.S.  Constitution,  I  concur  in  the

majority’s  disposition  of  those  claims  on  immunity  grounds.    I  write  separately

because I believe that dismissal of any § 1983 claim that the complaint is perceived

to assert is required by Heck v. Humphrey, 512 U.S. 477 (1994).  

       Although § 1983 authorizes constitutional tort claims against state officials,

it is not an appropriate vehicle for collaterally attacking a state conviction.  Heck, 512

U.S. at 485‐86, 490 n.10.  Thus, a claim that, if successful, would “necessarily imply

the  invalidity”  of  the  plaintiff’s  prior  state  conviction  is  “not  cognizable  under

§ 1983” unless that conviction has already been invalidated.  Id. at 487.  In 2004,

Teichmann  was  convicted  in  New  York  state  court  on  one  count  of  attempted

commission of a criminal sex act and twenty‐two counts of criminal contempt.  In

this lawsuit, as we and the district court have construed his complaint, Teichmann

asserts a § 1983 claim explicitly asking us to review and overturn his conviction. 

Under Heck, this claim is “not cognizable.”




                                             1
       To be sure, some Circuits, including our own, have recognized exceptions to

Heck’s bar in certain circumstances based on two concurrences by Justice Souter that

at one point won the support of five Justices.  See Spencer v. Kemna, 523 U.S. 1, 18

(1998) (Souter, J., concurring); Heck, 512 U.S. at 491 (Souter, J., concurring in the

judgment).  Referring to this line of cases, Judge Calabresi describes the “law in this

Circuit” as holding that “when a plaintiff does not have access to habeas—at least

where the plaintiff has not intentionally caused habeas to be unavailable—favorable

termination of the underlying sentence or conviction is not required.”  Concurring

Op. at 5.  While our en banc decision in Poventud v. City of New York may not have

disturbed certain precedents in this area, see 750 F.3d 121, 125 n.1 (2d Cir. 2014) (en

banc), the Poventud panel decision has been vacated, see id. at 127, and I respectfully

disagree with my colleague’s characterization of our still‐binding case law.  

       We have never said that a plaintiff’s access to § 1983 turns on whether he has

intentionally caused habeas to be unavailable.  We have recognized an exception to

Heck’s  favorable  termination  requirement  when  habeas  was  never  reasonably

available to the plaintiff through no lack of diligence on his part—that is, where an

action  under  §  1983  was  a  diligent  plaintiff’s  only  opportunity  to  challenge  his

conviction in a federal forum.  See Leather v. Ten Eyck, 180 F.3d 420, 424 (2d Cir. 1999)


                                             2
(plaintiff “is not and never was in the custody of the State”).1  Though there is much

to recommend the view that Heck permits no exceptions, those courts recognizing

a narrow exception in situations where habeas was never an option have sought to

afford access to a federal forum for the adjudication of constitutional claims while,

at the same time, preventing those duly convicted of crimes in state proceedings

(and  whatever  their  intentions)  from  mounting  attacks  on  their  extant  state

convictions in disregard of the habeas statute’s requirements.  This is the balance

that we, and every other Circuit to recognize an analogous Heck exception, have

struck.  See, e.g., Cohen v. Longshore, 621 F.3d 1311, 1317 (10th Cir. 2010); Wilson v.

Johnson,  535  F.3d  262,  268  &  n.8  (4th  Cir.  2008);  Powers  v.  Hamilton  Cnty.  Public

Defender Comm’n, 501 F.3d 592, 603 (6th Cir. 2007); Guerrero v. Gates, 442 F.3d 697, 705

(9th Cir. 2006). 

       Perhaps it can be said that a state prisoner who has failed to pursue habeas

diligently has “intentionally” rendered it unavailable.  If so, then Judge Calabresi


       1
         The other cases cited by Judge Calabresi did not squarely present this issue.  See
Huang v. Johnson, 251 F.3d 65, 75 (2d Cir. 2001) (relying on “our holding in Leather” where
plaintiff challenged length of custody, not validity of conviction); Green v. Montgomery, 219
F.3d 52, 60 n.3 (2d Cir. 2000) (noting in a footnote that the plaintiff was not in custody for
his juvenile reckless endangerment conviction); Jenkins v. Haubert, 179 F.3d 19, 27‐28 (2d
Cir.  1999)  (holding  that  Heck  did  not  bar  challenge  to  administrative  or  disciplinary
sanctions that had no effect on duration of confinement).  

                                               3
and I agree on the narrow scope of the Heck exception that our precedents have

recognized.    But  I  do  not  believe  it  is  an  open  question  whether  claims  like

Teichmann’s are cognizable under § 1983.  Teichmann’s state‐court remedies were

exhausted in May 2010.  He then waited more than a year, until he was no longer in

custody within the meaning of 28 U.S.C. § 2254, and filed a federal lawsuit seeking

a  declaration  that  his  prior  conviction  was  unconstitutional.    No  court  has

recognized an exception to Heck’s bar under such circumstances, and there is no

reason to dispose of Teichmann’s § 1983 claim on the merits solely to avoid deciding

whether we should be the first to do so. 




                                            4
GUIDO CALABRESI, Circuit Judge, Concurring: 
 
       I fully join in today’s opinion but write separately because, although we 

   decided this case easily without reference to the Supreme Court’s decision in 

   Heck v. Humphrey, 512 U.S. 477 (1994), both the District Court and the parties 

   addressed it, and it is an issue that continues to cause some consternation in 

   this Circuit.      

          In  fact,  there  are  many  §  1983  actions,  like  the  one  here,  that  can  be 

   disposed  of  on  a  motion  to  dismiss  without  ever  needing  to  reach  any  Heck 

   questions  or  indeed  without  needing  to  discuss  Heck  at  all.    Because  many 

   Heck issues are contentious, I believe that a decision on these other grounds is 

   generally preferable. 

          For example, where a suit is brought asking for relief that § 1983 does 

   not  give,  the  case  can  be  dismissed  on  that  ground  without  considering  § 

   1983’s intersection with the availability of habeas, a crucial and complex issue 

   under  Heck.    The  same  is  true  where  there  is  an  obvious  and  overwhelming 

   defense to the § 1983 action—the statute of limitations has run, for instance, or 

   the  defendants  have  absolute  or  qualified  immunity.  If  an  element  of  the 

   underlying  claim  has  not  been  met  (as  in  a  claim  for  malicious  prosecution 




                                              1
where  there  has  been  no  favorable  termination),  again,  there  is  no  need  to 

reach  difficult  Heck  issues.    So  too,  the  case  can  be  dismissed  without 

reference  to  Heck  when  the  cause  of  action  is  one  in  which  plaintiffs  must 

prove causation and cannot as a matter of law.   

       All  this  is  simply  to  repeat  that  many  cases  that  have  the  potential  to 

raise Heck questions can be disposed of based on well‐settled principles upon 

which there is broad agreement, and when that is so, it is generally desirable 

for  us  and  for  district  courts  to  decide  them  on  these  non‐Heck  grounds.  

Inevitably, however, cases will arise that require us to settle the outstanding 

issues  in  this  area;  when  they  do,  caution  will  be  the  best  defense  against 

regret.  Let me explain. 

       In  Heck,  the  Supreme  Court  held  that  where  the  success  of  a  §  1983 

claim would “necessarily require the plaintiff to prove the unlawfulness of his 

conviction  or  confinement,”  the  complaint  must  be  dismissed  unless  the 

plaintiff  can  “prove  that  the  conviction  or  sentence  has  been  reversed  on 

direct  appeal,  expunged  by  executive  order,  declared  invalid  by  a  state 

tribunal authorized to make such determination, or called into question by a 




                                           2
federal  courtʹs  issuance  of  a  writ  of  habeas  corpus.”  512  U.S.  at  486–87.  In 

other words, the Court continued, 

        when a state prisoner seeks damages in a § 1983 suit, the district 
        court must consider whether a judgment in favor of the plaintiff 
        would  necessarily  imply  the  invalidity  of  his  conviction  or 
        sentence; if it would, the complaint must be dismissed unless the 
        plaintiff  can  demonstrate  that  the  conviction  or  sentence  has 
        already been invalidated. 
         
Id. at 487. 

       In  the  years  since  Heck  was  decided,  we  have  emphasized  the 

importance of the word “necessarily,” and have held that the proper standard 

when  applying  Heck  is  “whether  a  prisoner’s  victory  in  a  §  1983  suit  would 

necessarily  demonstrate  the  invalidity  of  his  conviction  or  sentence.”  McKithen 

v. Brown, 481 F.3d 89, 102 (2d Cir. 2007) (emphasis original). Under McKithen, 

therefore, the mere fact that success in a § 1983 suit would make it more likely 

that a conviction or sentence is invalid would seem to be irrelevant to the Heck 

inquiry.  Id.  Yet what “necessarily demonstrates” the invalidity of a sentence 

or conviction is often anything but easy to decide, and hence the applicability 

vel non of Heck can be, to put it mildly, troublesome.  

       Similarly,  if  we  accept  that  a  §  1983  suit  does  “necessarily”  attack  a 

conviction  or  sentence,  what  happens  if  the  plaintiff  is  no  longer  in  custody 



                                          3
       and  therefore  cannot  challenge  the  lawfulness  of  his  confinement  through 

       habeas?  On  this  issue,  there  is  a  deep  circuit  split.1    The  law  in  this  Circuit, 

       however,  holds—whether  correctly  or  not—that  Heck  does  not  bar  §  1983 

       claims when habeas is unavailable, at least so long as the unavailability was 

       not intentionally caused by the plaintiff.  See Huang ex rel. Yu v. Johnson, 251 

       F.3d  65,  75  (2d  Cir.  2001);  Green  v.  Montgomery,  219  F.3d  52,  60  n.3  (2d  Cir. 

       2000); Jenkins v. Hobart, 179 F.3d 19, 27 (2d Cir. 1999); Leather v. Eyck, 180 F.3d 

       420, 424 (2d Cir. 1999).  Indeed, it is only because of these seemingly binding 

       Circuit  cases  that  in  Poventud  v.  City  of  New  York  the  panel  majority  (as 

       opposed to the en banc majority) reached the Heck‐habeas issue that led to en 

       banc consideration in the first place.  715 F.3d 57, 61‐62 (2d Cir. 2013), aff’d on 

       other grounds on rehʹg en banc, 750 F.3d 121 (2d Cir. 2014). 




                                                            
1 The Fourth, Sixth, Seventh, Ninth, Tenth, and Eleventh Circuits have all either 
explicitly recognized, or suggested they would recognize, some exception to Heck when 
habeas is unavailable, at least where the plaintiff has not intentionally caused the 
unavailability.  See Cohen v. Longshore, 621 F.3d 1311, 1317 (10th Cir. 2010); Wilson v. 
Johnson, 535 F.3d 262, 267‐68 (4th Cir. 2008); Powers v. Hamilton Cnty. Pub. Defender 
Comm’n, 501 F.3d 592, 603 (6th Cir. 2007); Harden v. Pataki, 320 F.3d 1289, 1298‐99 (11th 
Cir. 2003); Carr v. O’Leary, 167 F.3d 1124, 1127 (7th Cir. 1999); Nonnette v. Small, 316 F.3d 
872, 876 (9th Cir. 2002). The First, Third, Fifth, and Eighth Circuits do not.  See Entzi v. 
Redmann, 485 F.3d 998, 1003 (8th Cir. 2007); Gilles v. Davis, 427 F.3d 197, 209 n.8, 211 (3d 
Cir. 2005); Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000); Figueroa v. Rivera, 147 F.3d 
77, 80‐81 n.3 (1st Cir. 1998).   


                                                               4
          The  animating  rationale  of  this  result  was  stated  to  be  that  “some 

federal  remedy—either  habeas  corpus  or  §  1983—must  be  available”  to 

redress constitutional violations.  Jenkins, 179 F.3d at 27.  Yet there are clearly 

many members of our Court who disagree deeply with that rationale and our 

Circuit’s  apparent  position.    See  Poventud  v.  City  of  New  York,  750  F.3d  121, 

150‐165 (Jacobs, J., dissenting).    

        I believe that the law of our Circuit remains as it was despite our recent 

en  banc  decision  in  Poventud,  in  which—though  the  issue  was  squarely 

presented—the  majority  failed  to  reach  the  question  of  Heck’s  applicability 

when habeas is unavailable, and ruled instead that because Poventud’s § 1983 

claim did not undercut his guilty plea, Heck was no obstacle.  750 F.3d at 134‐

35.  That holding explicitly did nothing to disturb the cases cited above.  Id. at 

125 n.1.      

        Thus, until the Supreme Court rules that our position is wrong, or we 

resolve the issue en banc, I think that the law in this Circuit remains what it 

was:    when  a  plaintiff  does  not  have  access  to  habeas—at  least  where  the 

plaintiff  has  not  intentionally  caused  habeas  to  be  unavailable—favorable 

termination  of  the  underlying  sentence  or  conviction  is  not  required.    That 




                                          5
       said,  who  can  doubt  that  this  position,  which  has  split  the  circuits  and  has 

       been  forcefully  attacked  by  a  significant  number  of  judges  on  our  Court,  is 

       controversial  and  hence  to  be  avoided  where  other,  easier  grounds  for 

       deciding cases are available? 

                      Moreover,  what  does  remain  an  open  question,  even  in  this  Circuit,  is 

       perhaps even more difficult:  whether Heck bars § 1983 suits when the plaintiff 

       has intentionally defaulted his habeas claims. I know of no circuit cases that 

       allow  §  1983  claims  to  proceed  in  such  circumstances,  and  some  have 

       suggested they cannot.  See Cohen v. Longshore, 621 F.3d 1311, 1317 (10th Cir. 

       2010) (“[A] petitioner who has no available remedy in habeas, through no lack 

       of  diligence  on  his  part,  is  not  barred  by  Heck  from  pursuing  a  §  1983  claim.”) 

       (emphasis  added);  Guerrero  v.  Gates,  442  F.3d  697,  705  (9th  Cir.  2006) 

       (“[Plaintiff] cannot . . . use his failure timely to pursue habeas remedies as a 

       shield  against  the  implications  of  Heck.”).    And  despite  suggestions  to  the 

       contrary,  Poventud,  715  F.3d  at  70  (Jacobs,  J.,  dissenting),  the  Poventud  panel 

       majority did not address, let alone attempt to decide, the issue.2  


                                                            
2 Indeed, it could not have resolved this question because, far from intentionally 
allowing his habeas claim to lapse, Poventud went to state court and succeeded in 
having his initial conviction vacated.  People v. Poventud, 10 Misc.3d 337, 802 N.Y.S.2d 
605, 608 (Sup. Ct. Bronx Cnty. 2005). 


                                                               6
      Nevertheless, there are serious arguments to be made on both sides of 

the  question.    To  discuss  those  arguments,  however,  is  beyond  the  scope  of 

this concurrence.  For today, it is enough to suggest that here, too, we would 

be  wise  to  move  cautiously  when  deciding  future  cases,  ruling  narrowly 

where possible, and confining ourselves to the facts before us. 

      And  this  brings  us  back  to  the  beginning  of  this  concurrence.    When 

there  are  non‐controversial,  non‐Heck  grounds  for  ruling,  we  and  district 

courts  would  be  well  advised  to  decide  on  those  grounds  rather  than 

needlessly on Heck ones.   

             

        




                                        7